Citation Nr: 0531408	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-13 653	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A § 1151 for post-operative anatomical loss of 
the left second toe as a result of treatment received at a VA 
medical facility in September 1999.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied entitlement to 
benefits under the provisions of 38 U.S.C.A. § 1151.

This case has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900 (2004).


FINDINGS OF FACT

1.  The appellant received VA treatment from July 1998 to 
early September 1999 for a diabetic ulcer on his left second 
toe.  

2.  In mid-September 1999, the veteran underwent amputation 
of the left second toe at a private hospital.  

3.  The loss of the left second toe was not proximately 
caused by carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA health care providers who 
treated the veteran from July 1998 to early September 1999; 
it was an event reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for post-operative 
anatomical loss of the left second toe have not been met.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for compensation under the provisions of 
38 U.S.C.A. § 1151 was received by the RO in August 2001.  
Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service[]connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and-

(1) the disability or death was 
caused by hospital care, medical or 
surgical treatment, or examination 
furnished the veteran under any law 
administered by the Secretary, 
either by a Department employee or 
in a Department facility as defined 
in section 1701(3)(A) of this title, 
and the proximate cause of the 
disability or death was-

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or 
   
   (B) an event not reasonably 
foreseeable. . . 

38 U.S.C.A. § 1151 (West 2002).

The appellant alleges that VA failed to properly treat and 
diagnose his diabetic ulcer of the left second toe in 
September 1999, which subsequently developed into 
osteomyelitis and resulted in amputation of the left second 
toe.  

VA outpatient clinical records, dating from July 1998 to June 
2001, reflect that when the veteran reported to the VA 
prosthetics clinic in late July 1998, he complained of having 
an ulcer at the medical aspect of the second toe of the left 
foot.  The examining clinician noted that the veteran had 
been referred to prosthetics by diabetic foot care.  The 
veteran related that he had had a corn at the ulcer site for 
the previous five years and that a nurse had instructed him 
to put a patch over it.  After an evaluation of the left 
second toe, the treating clinician entered an assessment of 
Grade II Wagner ulcer at the medial proximal interphalangeal 
joint of the second toe of the left foot with possible 
infection.  At that time, bandages and a tube sponge toe 
spacer were applied to the ulcer and first toe, respectively.  
When seen for a follow-up appointment in the VA shoe clinic, 
the examining clinician reported that the veteran was a 
diabetic.  Upon evaluation of the left second toe, there was 
ulceration at the left medial second digit of the proximal 
interphalangeal joint.  There was drainage, erythema and 
occasional throbbing.  There was no pain.  The clinician 
entered an assessment of Grade II ulcer on the medial 
proximal interphalangeal joint of the second left digit, 
which measured .4 x .3 x .3 centimeters (cm.) in diameter.  A 
dressing was applied to the ulcer and the veteran was 
provided a prescription for "Iodosorb."  

When seen in the VA clinic in June 1999, the ulcer of the 
left second toe was noted to have increased in size after the 
veteran had gone swimming.  Upon evaluation, the ulcer was 
approximately 1.5 centimeters in diameter and in stage 2-3.  
The veteran's toe was described as red from the base to the 
tip and warm to the touch.  It was noted that the veteran had 
had a callous debrided from "wound edges."  There was good 
red tissue in the center of the wound.  Upon evaluation by VA 
in August 1999, the ulcer of the left second toe measured .6 
x .1 centimeters.  There was a "good red wound bed."  Pedal 
pulses were palpable.  There were no signs of infection, but 
there was lower extremity edema.  When seen in early 
September 1999, the veteran's ulcer was noted to have 
measured .5 x .4 centimeters.  There was pitting edema in the 
dorsum of the foot, but no signs of infection.  The veteran 
had good range of motion of the left second toe.  The 
clinician entered an assessment of diabetic foot 
manifestations, diabetic foot ulcer.  The veteran was 
instructed to dress the ulcer with Regranex therapy.  X-rays 
of the second left toe showed mild valgus deformity at the 
first metatarsophalangeal joint level.  There was no evidence 
of any fracture or dislocation.  When the veteran returned to 
the VA clinic a few days later, his ulcer was noted to have 
been healing well; it measured .3 centimeters in diameter.  
There was some redness on the toe, but there was no warmth or 
swelling.  The ulcer was debrided without difficulty and 
redressed with saline moistened gauze.  The veteran was 
instructed to continue with his Regranex therapy.  He was to 
be seen for a follow-up appointment in four weeks.  

A September 1999 discharge report, submitted by Barnes-Jewish 
Hospital, reflects that the veteran was admitted to their 
facility after he complained of swelling and a throbbing pain 
in his left second toe and left foot that had increased over 
the three weeks prior to his admission.  The examiner noted 
that the veteran had had an ulcer on his left second toe for 
over a year.  It was reported that more recently, the veteran 
had been referred to a foot care nurse, who had prescribed 
Regranex gel, which the veteran had applied on a daily basis, 
with some resulting closure of the wound.  At admission, a 
physical examination of the left second toe was positive for 
2-3 edema of the left to the mid-shin with erythema over the 
left second toe, a shallow ulcer on the medial aspect of the 
second toe and mild tenderness to palpation of the left foot.  
X-rays of the foot revealed lytic lesions and cortical 
disruption in the left second toe, which was noted to have 
been consistent with osteomyelitis along the lateral aspect 
of the toe involving the metatarsal proximal and distal 
phalanx.  Arterial Doppler studies of the left foot showed 
adequate circulation.  A magnetic resonance imaging scan of 
the left foot showed osteomyelitis of the left second toe 
with surrounding cellulitis and myositis.  Thereafter, the 
veteran underwent an amputation of the left second toe.  He 
tolerated the procedure well, and he was placed on six weeks 
of intravenous antibiotics for treatment of his 
osteomyelitis.  (photographs of the veteran's left foot were 
attached to the report and are consistent with clinical 
findings noted in the discharge report). 

In an October 2002 letter, VA Regional Counsel in St. Louis, 
Missouri informed the veteran that they had completed their 
investigation and consideration of the administrative tort 
claim that he had filed alleging that VA medical personnel at 
the VA Medical Center in St. Louis, Missouri, negligently 
caused an infection and loss of his left second toe.  After 
an analysis of the VA medical records and interviews with VA 
medical personnel and independent experts, VA Regional 
Counsel determined that an appropriate offer of settlement 
for the appellant's claim was in the amount of $10,000.00.  
In a February 2003 letter, VA Regional Counsel reported that 
a settlement in the amount of $25,000.00 was reached.

In a report, received by the RO in April 2004, D. A. S., M.D. 
indicated that the veteran had been admitted to Barnes-Jewish 
hospital for an infected toe ulcer, and that he had been 
diagnosed as having osteomyelitis and had undergone an 
amputation of the toe.  It was the opinion of Dr. S. that the 
veteran had a bone infection for at least several weeks prior 
to his presentation at the hospital.

A March 2005 VA examination report reflects that a VA 
physician's assistant evaluated the veteran and examined the 
entire claims file prior to the examination.  The physician's 
assistant recounted the veteran's history with respect to his 
left second toe, which is consistent with that previously 
reported in this decision.  After a complete review of the 
claims file, to specifically include the veteran's notice of 
disagreement, and VA and private hospital records, the VA 
physician's assistant indicated that the veteran had 
complained of having pain in his foot, but that there were no 
complaints of an ulcer until he had walked on the beach.  
Thereafter, he was seen by VA podiatrists, who appropriately 
referred him to the diabetic foot clinic.  The VA physician's 
assistant noted that in diabetics, it was common knowledge 
that there were increased risks for osteomyelitis, but that 
there were measures in place to prevent amputations.  It was 
the VA physician's assistant's opinion that the veteran had 
received appropriate care by VA, and she did not find any 
incidence of negligence, carelessness, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA.  

It is clear that the veteran had his left second toe 
amputated in mid-September 1999 at a private facility, after 
he had received treatment from VA earlier that month for an 
ulcer on his left second toe.  VA has settled a tort claim 
regarding the care provided, or lack thereof.  Nevertheless, 
in March 2005, a VA physician's assistant concluded, after a 
review of the veteran's entire claims file, that the 
resulting amputation of the veteran's left second toe was not 
the result of carelessness, negligence, lack of skill, error 
in judgment or similar instance of fault on the part of VA.  
VA clinical records support the physician's assistant's 
opinion.  In this regard, VA treatment records, dating from 
July 1998 to early September 1999, pertinently reflect that 
the veteran's ulcer of the left second toe had decreased in 
size and was healing well.  It was specifically noted on 
September 1, 1999, that there were no signs of infection.  
While he had 2+ pitting edema on September 1, by September 8, 
there was no swelling and no warmth.  He had some redness of 
the toe, but he had had redness before when routinely 
evaluated for the toe ulcer.  It was not until September 16, 
1999, when he sought care at Barnes-Jewish Hospital that he 
had the additional symptoms of throbbing and swelling.  
Examination revealed 2-3+ edema all the way to the middle 
shin with erythema greatest over the second toe.  This sort 
of evidence supports the VA reviewer's opinion.  Indeed, it 
appears that the problem with swelling noted on September 1 
had gone away by September 8, and there were indications that 
the wound was healing well, including a reduction in size of 
the wound itself.  It is evident that the extent of the 
problems experienced on September 16, which in turn led care 
providers to investigate for osteomyelitis, were not present 
on September 1 or September 8.  Consequently, the Board finds 
that the record supports the VA reviewer's conclusion that 
there was no negligence, carelessness, or similar instance of 
fault on the part of VA.  It short, it appears that VA 
continued to care for the ulcer in August and September, 
which had manifested symptoms similar to those treated in the 
past, and that by September 8 no untoward development in the 
healing process was noted that would have alerted the 
examiner to the need for further investigation.  This is a 
reasonable inference made from reading the record and 
considering the March 2005 medical opinion.

Additionally, the March 2005 VA reviewer specifically 
concluded that the veteran's ulcer of the left second toe, 
and resulting osteomyelitis, were known consequences of the 
appellant's diabetes, which leads to the conclusion that his 
amputation of the left second toe was reasonably foreseeable.  
The VA physician's assistant's conclusions, or those implicit 
in what she said, are uncontradicted by the record.  In other 
words, there is no evidence that refutes the statements made 
about the degree of care taken by VA in the months preceding 
the amputation of the veteran's second left toe or about 
whether such an event was foreseeable.  While a private 
practitioner, D. A. S., M.D., has opined that the veteran had 
a bone infection for at least several weeks prior to his 
amputation of the left second toe, he does not allege that VA 
acted inappropriately while caring for the ulcer.  The fact 
that the veteran received VA care and shortly thereafter had 
to have the toe amputated is not, standing alone, enough to 
establish that the proximate cause of the need to amputate 
was VA care or the lack thereof.  38 C.F.R. § 3.361.  

Consequently, the Board finds that, upon consideration of the 
entire record, including the March 2005 medical opinion and 
the absence of evidence suggesting a different conclusion, 
the preponderance of the evidence is against the claim.  The 
criteria for an award of compensation benefits for amputation 
of the left second toe under 38 U.S.C.A. § 1151 have not been 
met.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2003, by a March 2004 statement of the case and by a June 
2005 supplemental statement of the case.  These 
communications, taken together, informed the veteran of what 
was required to substantiate the claim, and that VA must make 
reasonable efforts to assist him in getting evidence, 
including medical records, Social Security Administration 
records, or relevant records not held by any Federal 
agencies.  The veteran was told that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which includes records in his possession.  
The RO has satisfied the requirement to notify the claimant 
of which portion of the information and evidence, if any, was 
to be provided by the claimant and which portion, if any, 
would be obtained by VA on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In summary, 
the Board finds that no additional notice is required under 
the provisions of 38 U.S.C.A. § 5103 and 38 C.F.R. § 
3.159(b).  (Although all notices required by the VCAA may not 
have been provided until after the RO adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

Regarding VA's duty to assist, relevant VA and private 
treatment and opinion letters were obtained and associated 
with the claims file.  Additionally, medical opinion evidence 
was sought.  In a May 2003 Report of Contact, the veteran 
specifically instructed VA to proceed with his claim without 
medical records from the Life Care Center of St. Louis, 
Missouri.  Therefore, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  


ORDER

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


